                         Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 1 of 10

AO 9 1 (Rev. 11 / 11) Criminal Complaint (approved by AUSAHarrell)                                       19-064


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                     Eastern District of Pennsylvania

                  United States of America                               )
                                 V.                                      )
                        Zirft Milano Tony                                )      Case No. 19_ '{1t-f      -M
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  see attached affidavit              in the county of              Philadelphia     in the

      Eastern           District of            Pennsylvania          , the defendant(s) violated:

             Code Section                                                          Offense Description
 18 U.S.C. 2422(b)                                 Enticement/attempted enticement of a minor to engage in unlawful sexual
                                                   activity


 18 U.S .C. 2251                                   Manufacturing/attempted manufacturing of child pornography




          This criminal complaint is based on these facts :
 See attached Affidavit




          0 Continued on the attached sheet.




                                                                                           Edward Harris, Special Agent, HSI
                                                                                                    Printed name and title


Sworn to before me and signed in my presence.



Date:


                                          Philadelphia, PA                             HONORABLE TIMOTHY R. RICE, U.S.M.J .
City and state:
                                                                                                    Printed name and title
             Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 2 of 10



                             AFFIDAVIT OF PROBABLE CAUSE

        I, Edward Harris, a Special Agent (SA) with the United States Department of Homeland

Security, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I am a Special Agent with Homeland Security Investigations (HSI) and have been

since 2009. Your affiant is an investigator or law enforcement officer of the United States within

the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United

States who is empowered to conduct investigations of, and to make arrests for, the offenses

enumerated in Titles 8, 18, 19, 21, 31 United States Code and other related offenses. I am

currently employed as a Special Agent with U.S. Department of Homeland Security (DHS),

Homeland Security Investigations (HSI), assigned to the Office of the Special Agent in Charge

in Philadelphia, PA. I have been employed as a law enforcement officer since 2002 and have

been employed with HSI as a Special Agent since 2009.

       2.      As an HSI Special Agent, I have experience in conducting criminal investigations

as it pertains to violations of Title 8, Title 18, and Title 21 of the United States Code. I have

extensive training and experience conducting and assisting with criminal investigations

including, but not limited to, the aforesaid scope. I am currently assigned to the HSI

Philadelphia Child Exploitation and Human Trafficking unit where I have investigated and

assisted with the investigation of numerous cases involving the sexual exploitation of minor

children, the production, distribution, receipt, and possession of child exploitation materials, the

coercion and enticement of minors for sexual activity, persons that travel for illicit sexual

conduct, and sex trafficking by force, fraud, or coercion.
             Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 3 of 10



        3.     I have received training in the field of child sexual abuse as well as the use of the

Internet by sexual offenders to seduce, entice, and gain access to children for the purposes of

sexual exploitation.

        4.     As defined in Title 18, United States Code, Section 2510(7), I am authorized to

conduct investigations of, and execute warrants for violations of United States law. I have

executed and assisted with the execution of numerous search and arrest warrants during my

tenure as a law enforcement officer.

        5.     Your Affiant is investigating the activities of a person who used a computer

device connecting to the Internet to persuade a minor to engage in sexually explicit conduct for

the purpose of producing a visual depiction of such conduct or for the purpose of transmitting a

live depiction of such conduct, in violation of Title 18, United States Code, §§ 2422(b) and

2251(a), and who also used a computer device connecting to the internet to receive and/or

possess child pornography, in violation of Title 18, United States Code,§§ 2252 and 2252A. As

will be shown below, there is probable cause to believe that Zirft TONY has committed

violations of 18 U.S.C. § 2422(b), Enticement/Attempted Enticement of a Minor, and 18 U.S.C.

§ 2251(a), Manufacture/Attempted Manufacture of Child Pornography.

       6.       All information contained in this affidavit is based either on my personal

knowledge or the knowledge of other law enforcement officers/agents involved with this

investigation. Because this affidavit is being submitted for the limited purpose of securing an

arrest warrant; I have not included each and every fact known to this investigation. I have set

forth only the facts that are believed to be necessary to establish probable cause.




                                                 2
               Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 4 of 10



                         BACKGROUND OF THE INVESTIGATION

        7.      In October 2018, your Affiant learned of a proactive HSI Chicago investigation

involving the KIK Messenger user account "ZThrillz." On or about June 10, 2018, the

Rockford, Illinois Police Department (RPD) took a report from a parent in their jurisdiction

pertaining to an indecent, online solicitation of their child. While using the child's phone on

June 3, 2018, the parent discovered numerous sexually explicit conversations between her 13-

year-old daughter and several suspected adults. The parent also discovered sexually explicit

images of her 13-year-old daughter that the child produced and sent to several suspected adults.

The parent reported that several of the adults her 13-year-old child messaged appeared to know

the child was under the age of 18 based on conversations the parent found on the phone. The

parent turned the child's phone over to the Rockford, Illinois Police Department.

        8.      Prior to the case being referred from HSI Chicago to HSI Philadelphia for further

investigation, a Computer Forensic Agent at HSI Chicago performed a forensic exam on the

victim's phone. The forensic examination of the victim's cell phone revealed multiple KIK

conversations between the victim and a suspected adult KIK user "ZThrillz" during June of

2018, in which the victim produced and sent child sexual exploitation material to "ZThrillz" at

his request.

        9.      Your Affiant reviewed these chats with the corresponding images and in your

Affiant's opinion, they depict child pornography as defined in 18 U.S.C. § 2256, as these files

depict the 13-year-old victim in various degrees of nudity, including images that showed the

minor female victim's exposed breasts, abdomen, and vaginal area, and that showed the victim

touching her vagina.

        10.     In one of the KIK chats on June 3, 2018, user "ZThrillz" stated that his first name



                                                 3
              Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 5 of 10



is "Zirft." "ZThrillz" also told the victim that he had recently moved to Philadelphia, and he

provided his phone number to the victim as 856-449-1054.

        11.      The following image and/or video files , chats summaries, and other information

were captured as evidence by HSI Chicago agents via forensic analysis of the victim's mobile

phone (iPhone 7):

       June 3, 2018, beginning at approximately 8:25 A.M. (UTC)

       ZThrillz:        So you read what I wrote and were interested correct? If so, here's a bit
                        more about Myself. I'm Zirft. Pronounced Zelf. I'm a 28 year old black
                        Male from NJ, Now living in Philly ...

       ZThrillz:        And in the interests of honesty, are you recently 13 or are you turning 15
                        soon? Or are you older or younger than previously stated?

       Victim:          I am 13, Sir.

       ZThrillz:        I need your exact age and when you tum your next age. Is there anything
                        else you would like to come clean about? I am giving you this opportunity
                        so I really hope you take it.

       Victim:          I'm 13 I'll be 14 next year February 2nd there is nothing else.

       ZThrillz:        Can you take your top off for me?

       Victim:          ?

       Victim:          Yes Sir.

       ZThrillz:        Go ahead.

       The victim then posted a photograph of herself, namely a young girl who appears to be in

her early teens with her face and the top half of her body visible, wearing only a sports bra.

       ZThrillz:        Hahaha girl.

       Victim:          Yes sir.

       ZThrillz:        Did you really not know what I mean? Or are you intentionally teasing
                        me?



                                                  4
             Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 6 of 10



       Victim:         I wasn't absolutely sure but I thought this would be better Sir.

       Victim:         Off. Yes Sir.

       ZThrillz:       Well I meant completely off.

       The victim then posted another photo at approximately 9: 18 A.M. UTC. The photo

depicts the victim with her face and the top half of her body visible and her breasts exposed.

       ZThrillz:      Much better. And now your tummy. I just want to see what you have to
                      offer then I will send and then if you would like we can continue.

       Victim:        Yes Sir.

       The victim then posted a photo of a female ' s torso, including the lower part of her breasts

below the nipple, stomach, and vaginal area. She appears to be wearing only underwear.

       ZThrillz:      Good. Obedience very important. Spread your legs a little bit more and
                      take those panties off.

       Victim:        Yes Sir.

       The victim then posted a picture of a female ' s torso, including her breasts, abdomen, and

vaginal area. In this photograph she is not wearing underwear.

       ZThrillz:      Last two. And the first one I want you to spread those lips a little bit. And
                      the second one I want you to bend over. For the second one if you need to
                      use a timer that is fine.

       The victim posted an image of a female ' s nude torso, exposed breasts, and vaginal area.

The female is not wearing underwear and she is touching her vagina using two of her fingers.

The victim then posted a picture of a female leaning over towards the camera with her breasts

exposed, and her face out of the frame.

       ZThrillz:      That is spread a little too wide but that' s OK. The video was a good idea,
                      but I don't think you understand the point of that was to see your butt and
                      butthole. So why don't you try that again and bend over properly for me
                      and then maybe spread your cheeks a bit.




                                                 5
               Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 7 of 10



        12.     On June 3, 2018, at approximately 10:54 A.M. (UTC), KIK user "ZThrillz"

       informed the victim that his phone number was 856-449-1054, and he asked the victim to

       call him.

       13.      On or about July 2, 2018, HSI served an administrative summons on KIK and

learned that "ZThrillz" was using the Internet Protocol (IP) address 71.224.36.58, registered to

Comcast Communications, to log into his KIK account between June 3, 2018 and July 3, 2018.

HSI served an Administrative summons on Comcast for the subscriber information for this IP

address, and learned the subscriber was Amanda Small, 3538 N. Carlisle Street, Philadelphia, PA

19140 (later identified as TONY' s girlfriend/fiancee ).

       14.      On or about November 8, 2018, HSI issued an administrative summons to the

Pennsylvania Electric Company (PECO) for information for the account holder at 3538 North

Carlisle St, Philadelphia, PA 19140. PECO identified the account holder/subscriber as Zirft

TONY, primary phone number 856-449-1054. Both the phone number and first name were

provided to the victim in the KIK communications.

       15. ·    On or about November 20, 2018, HSI served another administrative summons on

KIK Interactive, Inc for the current subscriber information related to the KIK user name

"Zthrillz." On or about November 27, 2018, KIK Interactive, Inc. provided the following

account subscriber information:

                User name:    zThrillz
                First name:   z
                Last name:    Thrillz
                Email:        zthrillauncut@yahoo.com (confirmed)
                IP Address:   71.230.179.213
                Location:     us
                Registered:   2012/06/09 06:15:24 UTC
                Device:       Android
                Model#:       Samsung SM-G950U



                                                 6
             Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 8 of 10



       16.     On November 27, 2018, Your Affiant issued a summons to Sprint Corporation for

subscriber information for mobile phone number 856-449-1054, the cell phone number identified

as associated with Zirft TONY in CLEAR and Pennsylvania State Police record checks. Sprint

revealed the following subscriber information for that phone number:

               Name: Zirft Tony
               Billing Account number: 491745076
               Account billing address effective 05/14/2016: 101 E Gibbsboro Rd, Apt 712,
               Lindenwold, New Jersey 08021

       17.     Your Affiant conducted a search of the Pennsylvania Department of Motor

Vehicles (DMV), which revealed that, as of October 6, 2017, Zirft Milano TONY, DOB:

             OLN# 28155855, has a reported residence of 3538 N. Carlisle Street, Philadelphia,

PA, 19140, the residence associated with the IP address used by the "ZThrillz" KIK account

during his online communication with the victim.

       18.     On June 5, 2019, at approximately 5:00 A.M. , your Affiant along with other law

enforcement officers executed a nighttime federal search warrant at 3538 N. Carlisle Street,

Philadelphia, PA, and for the person of Zirft TONY. Agents encountered TONY and his

fiancee, Amanda Small, in the residence. TONY was advised that he was not under arrest and

was free to leave at any time. TONY voluntarily agreed to speak with Agents. TONY

confirmed his phone number as 856-449-1054, the number associated with the KIK account

described above. TONY confirmed that he currently uses a Samsung S8 Sprint mobile phone

and previously used a Samsung HTC M8. TONY stated that he is 29 years old and has been

engaging in internet chats and other communications with females between the ages of 14 and 18

since he was approximately 19 years old on various internet applications, including KIK. TONY

estimated that he has engaged in chat conversations with approximately 50-70 under-age girls.

TONY admitted to regularly requesting and receiving pornographic images during these chats,


                                                7
               Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 9 of 10



including nude photos and videos of the minors masturbating with objects like toys and

hairbrushes.

       19.      When shown a printout of a chat from the mobile application KIK between

KIK user "ZThrillz" and the 13-year-old victim identified through the HSI investigation,

TONY stated that he "could not recall" the specific chat, but acknowledged that the usemame

was his and admitted to operating that KIK account. TONY further stated that the introduction

"ZThrillz" used when communicating with the 13-year-old victim was the "script" that he uses to

start conversations with females on KIK.

       20.      After speaking with law enforcement agents at his residence, TONY agreed to

meet agents at the Philadelphia Police Department Special Victims Unit (SVU) for additional

interviewing and to submit to a polygraph. TONY was again advised that he was not under

arrest and did not have to travel to SVU, nor was he required to engage in further conversation

with law enforcement. TONY drove his own vehicle to SVU headquarters.

       21.      During a pre-polygraph interview, before which TONY was again advised that he

was not under arrest and was free to leave, TONY was asked to take additional time to review

printouts of the KIK chats with the 13-year-old victim and to initial any pages that contained

chats that he remembered having with the victim. He initialed all pages of the chat.

       22.      During the execution of the search warrant, agents seized four mobile phones, two

laptop computers, and two media storage devices for further review. Forensic results are

pending.

                                        CONCLUSION

       23.      Based on the aforementioned factual information, your Affiant respectfully

submits that there is probable cause to believe that Zirft TONY has committed violations of 18



                                                8
            Case 2:19-mj-00974 Document 1 Filed 06/05/19 Page 10 of 10



U.S.C. § 2422(b), Enticement/Attempted Enticement of a Minor, and 18 U.S.C. § 2251(a),

Manufacture/Attempted Manufacture of Child Pornography.



                                                 Respectfully submitted,




                                                   c.Ji ~~-
                                                 Edwarl&ns, Special Agent
                                                 Homeland Security Investigations

       Subscri ~ !ffl:ei sworn before me
       this ___ of June, 2019.




       United States Magistrate Judge




                                             9
